 

Exhibit 10.18

March 1, 2019

Steven Chan

 

Dear Steve:

This letter (the “Agreement”) confirms the agreement between you and Arcus
Biosciences, Inc. (the “Company”) regarding your employment transition.

1.Separation Date.  As we have agreed, your last day of work with the Company
and your employment termination date will be April 3, 2019 (the “Separation
Date”).  

2.Accrued Salary and Paid Time Off.  On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments by law.

3.Consulting Services.  You and the Company have agreed that the Company will
retain you as a consultant under the terms specified below. The consulting
relationship commences on the Separation Date and continues through July 1,
2019, unless terminated earlier by the Company as set forth in this Section 3
below or otherwise extended as mutually agreed to between the parties (the
“Consulting Period”).  Your agreement to provide consulting services is in
consideration of the benefits to be provided to you under this Agreement. There
is no separate compensation specifically attributable to your consulting
services.  

(a)Consulting Services. During the Consulting Period, you will use your best
efforts, as may be requested by the Company, to facilitate the transition of
your responsibilities to one or more employees of the Company and provide
transition services, including but not limited to areas of relating to audit and
accounting matters, financial planning and analysis, financial models and
treasury (the “Consulting Services”). You will report to the Company’s Chief
Executive Officer. You agree to exercise the highest degree of professionalism
and utilize your expertise and creative talents in performing these services.
During the Consulting Period, you shall abide by the Company’s applicable
policies and procedures.

(b)Stock Options. Since you will provide Consulting Services to the Company
immediately after the Separation Date, your termination of employment will not
constitute a termination of service for purposes of the Company’s 2015 Stock
Plan and 2018 Equity Incentive Plan (collectively, the “Plans”). Thus, vesting
of your outstanding stock options (the “Stock Options”) will not cease as of the
Separation Date and will continue for the duration of the Consulting Period.
Your Stock Options shall continue to be governed by the Plans and all applicable
grant notices and agreements.

 

--------------------------------------------------------------------------------

 

(d)Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.

(e)Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.

(f)Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may immediately terminate the Consulting Period at any
time in the event of any breach of your obligations hereunder.

4.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or benefits on or after the Separation
Date, with the exception of any vested right you may have under the express
terms of a written ERISA-qualified benefit plan (e.g., 401(k) account) or any
vested options.

5.Expense Reimbursements. You agree that, within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement.  The Company will reimburse you for these
expenses pursuant to its regular business practice.

6.Return of Company Property.  Within thirty (30) days of the Separation Date,
you agree to return to the Company all Company documents (and all copies
thereof) and other Company property which you have in your possession or
control, including, but not limited to, Company files, notes, drawings, records,
plans, forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, customer lists, prospect information, pipeline reports, sales
reports, operational and personnel information, specifications, code, software,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  You agree that you will make a diligent search to locate any such
documents, property and information by the close of business on the Separation
Date.  If you have used any personally owned computer, server, or e-mail system
to receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, within the same thirty (30) day
period specified above, you shall provide the Company with a computer-useable
copy of such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done.  

 

--------------------------------------------------------------------------------

 

7.Proprietary Information Obligations.  You acknowledge and reaffirm your
continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

8.Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed by you in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement in
confidence to your immediate family and to your attorneys, accountants, tax
preparers and financial advisors; and (b) you may disclose this Agreement
insofar as such disclosure may be necessary to enforce its terms or as otherwise
required by law.  In particular, and without limitation, you agree not to
disclose the terms of this Agreement to any current or former Company employee.
The Company may disclose this Agreement as required by corporate disclosure
requirements.

9.Nondisparagement.  You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process.

10.No Admissions.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11.Release of Claims.  In consideration for your continued vesting of your Stock
Options, which consideration you would not otherwise be entitled, you hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date you sign this Agreement.  This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to your employment with the Company or the termination of that
employment; (b) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended).  Notwithstanding the
foregoing, you are not releasing the Company hereby from any obligation to
indemnify you pursuant to the Articles and Bylaws of the Company, any valid
fully executed indemnification agreement with the Company, applicable law, or
applicable directors and officers liability insurance.  Also, excluded from this
Agreement are any claims that cannot be waived by law.  You are waiving,
however, your right to any monetary recovery should any governmental agency or
entity, such as the Equal Employment Opportunity Commission or the Department of
Labor, pursue any claims on your behalf.  You represent that you have no
lawsuits, claims or actions pending in your name, or on behalf of any other
person or entity, against the Company or any other person or entity subject to
the release granted in this paragraph.  

 

--------------------------------------------------------------------------------

 

12.ADEA Release.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (c)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).

13.Section 1542 Waiver.  In giving the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including but not limited to your release of
unknown claims.

14.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

15.Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
without regard to conflict of laws principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach.  This Agreement may be executed in counterparts
and facsimile signatures will suffice as original signatures.

 

--------------------------------------------------------------------------------

 

If this Agreement is acceptable to you, please sign and date below and return
the original to me.  You have twenty-one (21) calendar days to decide whether
you would like to accept this Agreement, and the Company’s offer contained
herein will automatically expire if you do not sign and return it within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

By:

 

/s/ Terry Rosen

 

 

Terry Rosen, CEO

 

I have read, understand and agree fully to the foregoing Agreement:

/s/ Steven Chan

Steven Chan

 

March 4, 2019

Date

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.18

Exhibit A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT




 

 

--------------------------------------------------------------------------------

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following confirms and memorializes an agreement that Arcus Biosciences,
Inc., a Delaware corporation (the “Company”) and I (Steven Chan) have had since
the commencement of my employment (which term, for purposes of this agreement,
shall be deemed to include any relationship of service to the Company that I may
have had prior to actually becoming an employee) with the Company in any
capacity and that is and has been a material part of the consideration for my
employment by Company:

1.I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company.  I will not violate any agreement with or rights of any third party or,
except as expressly authorized by Company in writing hereafter, use or disclose
my own or any third party’s confidential information or intellectual property
when acting within the scope of my employment or otherwise on behalf of
Company.  Further, I have not retained anything containing any confidential
information of a prior employer or other third party, whether or not created by
me.

2.Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights , sui generis database rights
and all other intellectual property rights of any sort  throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by me during the term of
my employment with Company to and only to the fullest extent allowed by
California Labor Code Section 2870 (which is attached as Appendix A)
(collectively “Inventions”) and I will promptly disclose all Inventions to
Company.  Without disclosing any third party confidential information, I will
also disclose anything I believe is excluded by Section 2870 so that the Company
can make an independent assessment.  I hereby make all assignments necessary to
accomplish the foregoing.  I shall further assist Company, at Company’s expense,
to further evidence, record and perfect such assignments, and to perfect,
obtain, maintain, enforce, and defend any rights specified to be so owned or
assigned.  I hereby irrevocably designate and appoint Company as my agent and
attorney-in-fact, coupled with an interest and with full power of substitution,
to act for and in my behalf to execute and file any document and to do all other
lawfully permitted acts to further the purposes of the foregoing with the same
legal force and effect as if executed by me.  Without limiting Section 1 or
Company’s other rights and remedies, if, when acting within the scope of my
employment or otherwise on behalf of Company, I use or disclose my own or any
third party’s confidential information or intellectual property (or if any
Invention cannot be fully made, used, reproduced, distributed and otherwise
exploited without using or violating the foregoing), Company will have and I
hereby grant Company a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
confidential information and intellectual property rights.

3.To the extent allowed by law, paragraph 2 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”).  To the extent I retain any such Moral Rights
under applicable law, I hereby ratify and consent to any action that may be
taken with respect to such Moral Rights by or authorized by Company and

 

2

--------------------------------------------------------------------------------

 

agree not to assert any Moral Rights with respect thereto.  I will confirm any
such ratifications, consents and agreements from time to time as requested by
Company.  

4.I agree that all Inventions and all other business, technical and financial
information (including, without limitation, the identity of and information
relating to customers or employees) I develop, learn or obtain during the term
of my employment that relate to Company or the business or demonstrably
anticipated business of Company or that are received by or for Company in
confidence, constitute “Proprietary Information.”  I will hold in confidence and
not disclose or, except within the scope of my employment, use any Proprietary
Information.  However, I shall not be obligated under this paragraph with
respect to information I can document is or becomes readily publicly available
without restriction through no fault of mine.  Upon termination of my
employment, I will promptly return to Company all items containing or embodying
Proprietary Information (including all copies), except that I may keep my
personal copies of (i) my compensation records, (ii) materials distributed to
shareholders generally and (iii) this Agreement.  I also recognize and agree
that I have no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.  

5.Until one year after the term of my employment, I will not encourage or
solicit any employee or consultant of Company to leave Company for any reason
(except for the bona fide firing of Company personnel within the scope of my
employment).

6.I agree that during the term of my employment with Company (whether or not
during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.  

7.I agree that this Agreement is not an employment contract for any particular
term and that I have the right to resign and Company has the right to terminate
my employment at will, at any time, for any or no reason, with or without
cause.  In addition, this Agreement does not purport to set forth all of the
terms and conditions of my employment, and, as an employee of Company, I have
obligations to Company which are not set forth in this Agreement.  However, the
terms of this Agreement govern over any inconsistent terms and can only be
changed by a subsequent written agreement signed by the President of Company.

8.I agree that my obligations under paragraphs 2, 3, 4 and 5 of this Agreement
shall continue in effect after termination of my employment, regardless of the
reason or reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine.  My obligations under paragraphs 2, 3 and 4 also shall be binding upon my
heirs, executors, assigns, and administrators and shall inure to the benefit of
Company, its subsidiaries, successors and assigns.

 

3

--------------------------------------------------------------------------------

 

9.Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof.  I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms.  This Agreement is fully assignable and
transferable by Company, but any purported assignment or transfer by me is
void.  I also understand that any breach of this Agreement will cause
irreparable harm to Company for which damages would not be a adequate remedy,
and, therefore, Company will be entitled to injunctive relief with respect
thereto in addition to any other remedies and without any requirement to post
bond.

NOTICE: This agreement does not affect any immunity under 18 USC Sections
1833(b) (1) or (2), which read as follows (note that for purposes of this
statute only, individuals performing work as contractors or consultants are
considered to be employees): (1) An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. (2) An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION.  NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT.  I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

April 17, 2017

Employee

 

 

/s/ Steven Chan

Signature

 

Steven Chan

Name (Printed)

 

Accepted and Agreed to:

ARCUS BIOSCIENCES, INC.

By:

 

/s/ Juan C. Jaen

 

 

Juan C. Jaen, President

 

 

 

4

--------------------------------------------------------------------------------

 

APPENDIX A

California Labor Code Section 2870.  Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

(a)Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1).Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2).Result from any work performed by the employee for his employer.

(b)To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.  

 